Title: Thomas Jefferson to Patrick Gibson, 12 April 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 12. 12.
          
		  Your favor by the last post is recieved. 
		  I am sorry a load of my flour has turned out so badly. the mill will have to make it up in good flour in addition to 100. barrels I am still to recieve from it and forward. I 
                  It is unlucky that the embargo catches me with so much unsold. I expect however that as soon as the merchants have had time to fix on a channel of vent, it will rise again. 
		   
		  the clause in the capitulation of Amelia island, for keeping that open as a free port, will offer one resource, and I do not know that the govmt proposes any thing more from the embargo than to keep our ships & seamen out of harms way. the vent of our produce even to our enemies must be desirable; and 
			 would be sound policy during actual war. I have sent off 5. hhds of tobo which I will pray you to sell as soon as you can, to at least as soon as the embargo panic is over, for what it will fetch. I foresee no chance for an advance of price in that article. I expect you have recieved a sum
			 of 176.90 D from Dr Brockenbrough for me.
			 I
			 shall draw on you to-day for in favor of mr Hay, mr Wirt, & mr Tazewell 100.D. each, and I must pray you to send me by the return of post 200.D. 
                  in bills of 5. 10. 20.D 
                  Accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        